Citation Nr: 1707529	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-48 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for median nerve dysfunction of the right upper extremity, currently rated noncompensable (zero percent) prior to May 25, 2016, and 10 percent from that date.

2.  Entitlement to a higher initial rating for median nerve dysfunction of the left upper extremity, currently rated noncompensable prior to May 25, 2016, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2004 to December 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for median nerve dysfunction of the right upper extremity and for median nerve dysfunction of the left upper extremity, and assigned an initial noncompensable rating for each, effective December 6, 2009, the day after separation from service.  The Veteran timely appealed the initial ratings assigned.  Jurisdiction over this case was subsequently transferred to the RO in New Orleans, Louisiana, and that office forwarded the appeal to the Board.

In December 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2016, the AOJ awarded an increased 10 percent rating for median nerve dysfunction of the right upper extremity and for median nerve dysfunction of the left upper extremity, respectively, effective May 25, 2016.  This created staged ratings, as indicated on the title page.  However, as those awards do not constitute a complete grant of the benefits sought on appeal, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's median nerve dysfunction of the right upper extremity more nearly approximated moderate incomplete paralysis during the entire appeal period, but his median nerve dysfunction of the right upper extremity did not more nearly approximate severe incomplete paralysis at any time during the appeal period.

2.  The evidence is approximately evenly balanced as to whether the Veteran's median nerve dysfunction of the left upper extremity more nearly approximated moderate incomplete paralysis during the entire appeal period, but his median nerve dysfunction of the left upper extremity did not more nearly approximate severe incomplete paralysis at any time during the appeal period.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, during the entire appeal period, the criteria for an initial rating of 30 percent, but no higher, for median nerve dysfunction of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, during the entire appeal period, the criteria for an initial rating of 20 percent, but no higher, for median nerve dysfunction of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, DC 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claims on appeal arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Also, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claims on appeal and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected median nerve disabilities in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its December 2013 remand, the Board directed the AOJ to notify the Veteran that he should identify and/or submit any VA or private treatment records that were generated from December 2009 through the present and to schedule the Veteran for a VA examination of his median nerve disabilities.  The AOJ sent such notification in March 2016 and scheduled the directed examination in May 2016.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-7 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.




II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, awards of service connection for disabilities have been granted and the assignments of initial evaluations for those disabilities are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, an initial, uniform 30 percent rating is warranted for median nerve dysfunction of the right upper extremity, and an initial, uniform 20 percent rating is warranted for median nerve dysfunction of the left upper extremity.

Disability from neurological conditions is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

The Veteran's median nerve disabilities (i.e., median nerve dysfunction of the right upper extremity and median nerve dysfunction of the left upper extremity) are currently rated under 38 C.F.R. § 4.124a, DC 8515, applicable to diseases of the peripheral nerves, and specifically paralysis of the median nerve.  Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve, a 30 percent rating is warranted for moderate incomplete paralysis of the major side and 20 percent of the minor side, a 50 percent rating is warranted for severe incomplete paralysis of the major side and 40 percent of the minor side, and a 70 percent rating is warranted for complete paralysis of the major side and 60 percent of the minor side.  38 C.F.R. § 4.124a, DC 8515.  The Veteran is right handed.

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the relevant evidence of record, in service, in July 2009, the Veteran was evaluated in connection with complaints of paresthesias in his arms for approximately seven months.  On examination, there were no muscle tone abnormalities, drifts or sensory deficits.  Deep tendon reflexes were normal and symmetric throughout.  However, data from nerve conduction velocity and electromyograph studies were compatible with bilateral median nerve dysfunction.

In August 2009, the Veteran underwent VA examination, in which a diagnosis of bilateral median nerve dysfunction was confirmed.  At that time, the Veteran complained of intermittent pain (aching and sharp) between the elbows and fingertips about one or two times per day, lasting for about 30 minutes.  He also complained of tingling and numbness about one or two times per day, mostly with typing, lasting for about 5 to 10 seconds.  On examination, the VA examiner found no numbness in the hands, and motor and sensory functions to be normal as to the upper extremities.  Reflexes on the biceps and triceps were not abnormal.  X-ray results showed normal findings.  The VA examiner noted that the Veteran could function without medications, but noted that the Veteran experienced functional impairment.  The VA examiner described such functional impairment as "[n]ervous pain and numbness doing simple everyday tasks like laundry, cooking, carrying heavy loads, cleaning, washing dishes, driving, turning moderately and heavy maintenance."  The VA examiner also noted that the Veteran was employed as a helicopter mechanic.

In an October 2010 statement, the Veteran stated that he experienced tingling and numbness in his arms and hands.  He indicated that such symptoms caused difficulties in using basic tools for periods of time without dropping them or stopping until the feeling in his arms and hands returned while working as an aviation mechanic.  He also indicated that such symptoms caused difficulties in washing dishes, cooking, and writing.  He further indicated that his median nerve disabilities were "moderate" in degree.

In May 2016, the Veteran underwent another VA examination.  The VA examiner noted that the Veteran's bilateral median nerve dysfunction was first revealed in 2009, and indicated that the nature of such disabilities was currently "about the same."  At the examination, the Veteran reported that his arms would go numb when driving.  He also reported that when he used his hands repetitively at his job as a mechanic or when he was cooking, his hands would go numb and he would drop things.  On examination, muscle strength, deep tendon reflexes, and sensation were normal.  The VA examiner found that there was "mild" incomplete paralysis of the median nerve.  However, the VA examiner also found that the Veteran experienced moderate paresthesias and/or dysesthesias as well as moderate numbness.

Based on the foregoing, the Veteran's symptoms have been shown to be both mild and moderately impairing during the appeal period.  Therefore, concerning the right upper extremity, the Veteran has had symptoms that correspond to the criteria for a 10 and 30 percent rating.  Also, regarding the left upper extremity, the Veteran has had symptoms that correspond to the criteria for a 10 and 20 percent rating.  Here, although the VA examiner found that the Veteran had mild incomplete paralysis of the median nerve, an examiner's characterization of the degree of impairment is not binding on the Board.  38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present.")  In light of the foregoing, the Board finds that the May 2016 VA examiner's findings as to the extent of the Veteran's paresthesias and/or dysesthesias as well as numbness are the most probative evidence on the question.  By contrast, the findings on the August 2009 VA examination were not as extensive, and there were no findings concerning the severity of the Veteran's symptoms.  Moreover, although there are no other objective findings of record prior to the May 2016 VA examination, the May 2016 VA examiner indicated that there had been the same bilateral median nerve dysfunction symptoms throughout the relevant period, and the findings on the May 2016 VA examination did not indicate that there was a sudden and substantial increase in the level of disability due to bilateral median nerve dysfunction symptoms.  

Therefore, in light of the above and given the Veteran's competent lay statements, to include in VA examination reports, indicating moderate symptoms throughout the appeal period, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's right and left upper extremity median nerve dysfunctions more nearly approximated mild or moderate incomplete paralysis for the entire appeal period.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, the Board finds that the symptoms of the Veteran's right and left upper extremity median nerve dysfunctions more nearly approximated moderate incomplete paralysis for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, entitlement to an initial rating of 30 percent for right upper extremity median nerve dysfunction and to an initial rating of 20 percent for left upper extremity median nerve dysfunction are warranted for the entire appeal period.

Initial ratings higher than 30 percent for right upper extremity median nerve dysfunction and higher than 20 percent for left upper extremity median nerve dysfunction, however, are not warranted because the evidence of record does not reflect that there have been symptoms more nearly approximating severe incomplete paralysis.  Although the Veteran has indicated that tingling and numbness from his median nerve disabilities have caused him difficulties in performing various everyday and work tasks, he has not indicated that the symptoms were so significant in their effect that a finding of severe incomplete paralysis is warranted.  In fact, the Veteran, by his own statement in October 2010, stated that he "would be satisfied with a moderate rating for both left + right median nerve dysfunction upper extremity or at minimum mild rating."  Moreover, the August 2009 VA examiner indicated normal motor function, and the May 2016 VA examiner indicated that there was no muscle atrophy and that deep tendon reflexes were normal.  In this regard, as previously mentioned, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  As the preponderance of the evidence is against a finding of severe incomplete paralysis, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right and left median nerve disabilities are fully contemplated by the applicable rating criteria.  As shown above, the ratings for diseases of the peripheral nerves are based on the criteria of mild, moderate, or severe incomplete paralysis.  This broad language in the criteria thus contemplates all of the symptoms indicated by the lay and medical evidence discussed above, even though they are not specifically listed.  Hence, the criteria contemplate the symptoms and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Accordingly, referral for consideration of an extraschedular rating for median nerve dysfunction of the right upper extremity and for median nerve dysfunction of the left upper extremity is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, an initial rating of 30 percent, but no higher, is warranted for the Veteran's median nerve dysfunction of the right upper extremity, and an initial rating of 20 percent, but no higher, is warranted for the Veteran's median nerve dysfunction of the left upper extremity.  

Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While, as noted above, the Veteran has indicated that his median nerve disabilities have caused difficulties at work, the evidence of record, including the Veteran's own statements, do not indicate that such disabilities have precluded or tended to preclude the Veteran from securing and following substantially gainful employment.  On the contrary, VA examination reports demonstrate that he has been employed as an aircraft mechanic throughout the appeal period.  The issue of entitlement to a TDIU has therefore not been raised.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, is granted, for median nerve dysfunction of the right upper extremity, subject to controlling regulations governing payment of monetary awards.

Entitlement to an initial rating of 20 percent, but no higher, is granted, for median nerve dysfunction of the left upper extremity, subject to controlling regulations governing payment of monetary awards.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


